407 F.2d 299
Leon I. WILLIFORD, Appellant,v.UNITED STATES of America, Appellee.
No. 21163.
United States Court of Appeals District of Columbia Circuit.
Argued March 20, 1968.
Decided May 6, 1968.

Mr. Daniel B. Maher, Washington, D. C. (appointed by this court) for appellant.
Mr. John James McKenna, Asst. U. S. Atty., with whom Mr. David G. Bress, U. S. Atty., and Messrs. Frank Q. Nebeker and Seymour Glanzer, Asst. U. S. Attys., were on the brief, for appellee.
Before PRETTYMAN, Senior Circuit Judge, and BURGER and ROBINSON, Circuit Judges.
PER CURIAM:


1
Appellant says his conviction was irretrievably tainted with error when the trial court refused to permit inquiry into the actions of the police at the time of the arrest in respect to the rights of the accused. No statement alleged to have been made while the accused was in custody was offered during the trial or discussed in the presence of the jury. We find no error.


2
Affirmed.